Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 02/18/2021, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
REJECTION A

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stolte et al. (US Pub No. 2015/0242446), in view of Sherman et al. (US Pat No. 9,779,150).
As per claim 1, Stolte teaches a method comprising:
receiving a selection of data from a fact table and one or more dimension tables (i.e. dimension tables, [0093]) related to the fact table, the data including a plurality of values from a plurality of dimensions from the fact table and the one or more dimension tables, the fact table and the one or more dimension tables being stored in a data warehouse (i.e. database 558 is any form of data storage system, including but not limited to a flat file, a relational database (SQL) ... database 558 comprises star schema, [0093]);
receiving a lens function identifier (i.e. a single database that includes the dimensions "time" 704-1, "products" 704-2, and "location" 704-3 is analyzed, [0101]), a metric function identifier (i.e. a, y, z expressions ... a user can specify any of the algebra, [0103-0105]), and a resolution function identifier (i.e. the hierarchical structure of a database 558 is derived from a database schema for the database 558, [0099]);
mapping data points (i.e. the field is classified as quantitative or ordinal and (i) when the field is classified as quantitative, it is mapped to a first graphical attribute and (ii) when the field is classified as ordinal it is mapped to a second graphical attribute, [0144]) from the selection of the data from the fact table and the one or more dimension tables to a reference space utilizing a lens function (i.e. Projection (illustrated in FIG. 15) reduces the dimensionality of an n-dimensional data cube to (n-1) by aggregating across a dimension ... one dimension is held constant to generate a slice across that dimension. In the example illustrated in FIG. 16, a 2-dimensional slice corresponding to data for "Qtr 2" has been taken from the "Time" dimension, [0163-0164]) identified by the lens function identifier (i.e. a single database that includes the dimensions "time" 704-1, "products" 704-2, and "location" 704-3 is analyzed. An ordered list of the dimension's levels is placed below each dimension. For example, in the case of time 704-1, the ordered list includes the dimension levels "year", "quarter", and "month". In the case of products, the ordered list includes the dimension levels "producttype" and "product". In the case of location, the ordered list includes the dimension levels "market" and "state"., [0101]);
generating a cover of the reference space using a resolution function identified by the resolution identifier (i.e. this language comprises all or a portion of the dimension levels that make up the hierarchies of the one or more databases 558. Examples of dimension levels (e.g., year, quarter, month, etc.), [0107]);
clustering the data points mapped to the reference space using the cover and a metric function identified by the metric function identifier to determine each node of a plurality of nodes of a graph, each node including at least one data point of the data points of the data points (i.e. An operand is a dimension level or a measure/quantitative variable from the database schema (or other database metadata) that has been selected for inclusion in the algebraic expression, [0107]);
determining a plurality of segments of the graph (i.e. returning a set of tuples, [0147]), each segment including at least one node of the plurality of nodes (i.e. A group is formed using all or a portion of the tuples in the set of tuples. Then a graphic based on the group is formed ... Examples of such graphics include a line that connects each tuple in a group or an area that encloses each tuple in the group, [0148]); and
generating a segment data structure identifying each segment as well as membership of each segment (i.e. a new tuple is derived from the set of tuples. This new tuple is then incorporated into the set of tuples for possible association with one or more panes 722 in the graphic that is specified by visual specification 550, [0147]), the membership of each segment including at least one node form the plurality of nodes in the graph (i.e. the subset of tuples associated with pane i is determined by a selection function. In some embodiments, the selection function uses an identity of a schema field that is present in the metadata of the database 558 characterized in step 602 to form the subset of tuples, [0145]).
Although Stolte implicitly teaches the term “node” as “tuple” (i.e. Examples of such graphics include a line that connects each tuple in a group or an area that encloses each tuple in the group, [0148]), Stolte does not clearly state this term.
Sherman teaches this term (i.e. a user selects a designated set of tuples ... filtering of connectors can also be based on aggregation, such as the number of connections between two nodes, col. 4, lines 42-65).
It would have been obvious to one of ordinary skill of the art having the teaching of Stolte, Sherman before the effective filing date of the claimed invention to modify the system of Stolte to include the limitations as taught by Sherman. One of ordinary skill in the art would be motivated to make this combination in order to retrieve a plurality node tuples from the database in view of Sherman (col. 6, line 63 to col. 7, line 19), as doing so would give the added benefit of generating and displaying edge marks in the data visualization corresponding to the retrieved link tuples. Each edge mark visually connects a pair of visual marks corresponding to the node tuple as taught by Sherman (col. 6, line 63 to col. 7, line 19).

REJECTION B

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Apanowicz et al. (US Pat No. 8,700,579), in view of Kenedy et al. (US Pub No. 2008/0228722).
As to claim, Apanowicz teaches a method comprising: 
receiving a selection of data (i.e. Primary Warehouse, Secondary Warehouse, Fig. 12) from a fact table and one or more dimension tables related to the fact table(i.e. column data from a base table, col. 4, line 57 to col. 5, line 6), the data including a plurality of values from a plurality of dimensions from the fact table and the one or more dimension tables, the fact table and the one or more dimension tables being stored in a data warehouse (i.e. Analytical techniques such as rough set analysis (RSA) techniques may be applied to this analytical information to attempt to minimize the amount of information required, col. 1, lines 30-45); 
receiving a lens function identifier (i.e. Partial column 402, Fig. 4; Provide filter input to filter cascade, Fig. 7C; Data Filter A, Data Filter B, Data Filter C, Fig. 7A; Data filters, col. 5, lines 24-41), a metric function identifier (i.e. column data types, col. 5, lines 24-41),, and a resolution function identifier (i.e. The HIST object stores binary information about whether the data pack 221 has any data elements with values in a given interval, col. 13, line 63 to col. 14, line 12);
mapping data points (i.e. Character Map, col. 14, line 48 to col. 15, line 33) from the selection of the data from the fact table and the one or more dimension tables to a reference space (i.e. Basic analytical information about data in a data pack 221 may be stored in a statistical data pack, col. 5, lines 7-23) utilizing a lens function identified by the lens function identifier (i.e. The database 201 may include one or more data packs (DP) 221 (see FIG. 4), col. 4, line 57 to col. 5, line. 6);
generating a cover of the reference space (i.e. The HIST object may implement a function called IsValue(v1, v2) where v1 and v2 are two numerical values defining an interval, col. 14, lines 13-21), using a resolution function identified by the resolution identifier (i.e. Pack-Pack Join (JPP), col. 14, lines 33-47);
clustering the data points (i.e. Knowledge nodes (KNs) or knowledge node objects 224 may be also stored in the database 201, col. 6, lines 19-44) mapped to the reference space using the cover and a metric function identified by the metric function identifier to determine each node of a plurality of nodes of a graph, each node including at least one data point of the data points of the data points (i.e. Knowledge nodes (KNs) or knowledge node objects 224 may be also stored in the database 201, col. 6, lines 19-44; RDBMS 200 may further include a Knowledge Grid (KG) Manager 220 and a Knowledge Grid (KG) Optimizer 240, col. 6, lines 50-67; the DPNs 222 and KNs 224 for the database 201 form a knowledge grid (KG), col. 6, lines 19-44, col. 6, lines 19-44);
determining a plurality of segments of the graph, each segment including at least one node of the plurality of nodes (i.e. The Knowledge Grid Manager 220 may also be responsible for informing the Query Optimizer 208 about the available DPNs 222 and KNs 224 and may load them into memory from storage (e.g., HDD) as necessary, col. 6, lines 50-67); and 
generating a segment data structure (i.e. Unified Knowledge Grid for Primary and Secondary Warehouse, Fig. 12) identifying each segment as well as membership of each segment (i.e. a Compact Directed Acyclic Word Graph (CDAWG) data structure may be used to implement PPM, col. 24, lines 11-18), the membership of each segment including at least one node from the plurality of nodes in the graph (i.e. When loaded into memory, the Query Optimizer 208 may use information from the DPNs 222 and KNs 224 to determine the optimum query execution plan, col. 6, line 50-67).
Apanowicz implicitly teaches the term “resolution function identifier” as The HIST object may implement a function called IsValue(v1, v2) where v1 and v2 are two numerical values defining an interval; joining, col. 13, lines 53-62. Apanowicz does not clearly state this term.
Kenedy teaches this term as level of resolution (i.e. the maximal resolution level
provided by the original attribute value and the lower level of resolution and broader
coverage provided by the expanded attribute values or attribute value range, [0088]).
	Kenedy further teaches:
	a lens function identifier (i.e. multiple different combinations of attributes, [0094]).
	a metric function identifier (i.e. one or more sets containing attributes having values, levels or degrees, [0088]); FIG. 10 illustrates an example of the difference in frequencies of occurrence of attributes, [0093]).
It would have been obvious to one of ordinary skill of the art having the teaching of Apanowicz, Kenedy before the effective filing date of the claimed invention to modify the system of Apanowicz to include the limitations as taught by Kenedy. One of ordinary skill in the art would be motivated to make this combination in order to detect similarities at both the maximal resolution level provided by the original attribute value and the lower level of resolution and broader coverage provided by the expanded attribute values or attribute value range in view of Kenedy ([0088]), as doing so would give the added benefit of providing maximum resolution of the genomic information of an individual by Kenedy ([0054]).

Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,824,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,824,607 contain every element of claim 1 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153